Case 9:21-cv-80515-DMM Document 1-5 Entered on FLSD Docket 03/08/2021 Page 1 of 3




           EXHIBIT 5
Firefox                                                                                         https://corponline.dcra.dc.gov/BizEntity.aspx/ViewEntityData?entityId=...
                  Case 9:21-cv-80515-DMM Document 1-5 Entered on FLSD Docket 03/08/2021 Page 2 of 3



                                   (~/)
         Mayor Muriel Bowser

                 311 Online (https://311.dc.gov/)           Agency Directory (https://dc.gov/directory)   Online Services (http://dc.gov/online-services) Accessibility
                                                                                                                         (http://dc.gov/page/dcgov-accessibility-policy)
     Home (/Home.aspx)                                                                      Edit Account (/Account.aspx/AccountManagement) Log Out (/Account.aspx/LogOff)
                                    FREEDOM WATCH
                                       INC. - Initial File Number: 950076
         Main     Reports      Trade Names      Beneficial Owners

     Entity Info



     FREEDOM WATCH



     INC.



     1/09/1995



     1/09/1995



     Active



     NA



     1/09/1995



     District of Columbia



     USA




     Business Address



     2020 Pennsylvania Ave., Suite 345




     Washington      District of Columbia    20006




     Agent



     Yes



     LARRY KLAYMAN




1 of 2                                                                                                                                                    3/8/2021, 7:53 AM
Firefox                                                                                                  https://corponline.dcra.dc.gov/BizEntity.aspx/ViewEntityData?entityId=...
                  Case 9:21-cv-80515-DMM Document 1-5 Entered on FLSD Docket 03/08/2021 Page 3 of 3




     2020 Pennsylvania Ave., Suite 345




     Washington      District of Columbia   20006



     leklayman@gmail.com


                     Return to Home



     District News
           Mayor's Public Schedule (https://mayor.dc.gov/newsroom)
           Citywide News (https://newsroom.dc.gov)
           Citywide Calendar (https://calendar.dc.gov)
           Subscribe to Receive Emails (https://service.govdelivery.com/service/user.html?code=DCWASH)
           Subscribe to Text Alerts (https://textalert.ema.dc.gov/index.php?CCheck=1)
           Subscribe to Newsletters (https://public.govdelivery.com/accounts/DCWASH/subscriber/new?)

     District Initiatives
           Green DC (http://green.dc.gov/)
           Grade DC (http://grade.dc.gov/)
           Age-Friendly DC (http://agefriendly.dc.gov/)
           Sustainable DC (http://sustainable.dc.gov/)
           Connect DC (http://connect.dc.gov/)
           Great Streets (http://greatstreets.dc.gov/)
           Ready DC (http://ready.dc.gov/)

     About DC
           Open DC (http://open.dc.gov/)
           Budget (http://cfo.dc.gov/budget)
           Emancipation (http://emancipation.dc.gov/)
           Consumer Protection (http://consumer.dc.gov/)
           Contracts (http://dc.gov/contracts)
           Property Quest (http://propertyquest.dc.gov/)
           Track DC (http://track.dc.gov/)

     Contact Us
           Agency Director (http://directory.dc.gov/)
           Call 311 (http://311.dc.gov/)
           Contact the Mayor (http://app.dc.gov/apps/about.asp?page=atd&type=dsf&referrer=[$DSF_SERVER_NAME$]&agency_id=1075)
           Contact Agency Directors (https://dcra.dc.gov/page/contact-agency-directors)
           FOIA Requests (http://foia.dc.gov/)
           Report Website Problems (http://dcforms.dc.gov/webform/problems-dc-government-website)
           Send Feedback (http://feedback.dc.gov/)
           Service Request Center (http://311.dc.gov/)




2 of 2                                                                                                                                                         3/8/2021, 7:53 AM
